Citation Nr: 0126558	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  99-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
otitis media.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ataxia secondary to streptomycin.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in St. Louis, Missouri.


FINDING OF FACT

The evidence submitted since the September 1998 rating 
decision pertinent to the claim for service connection for 
otitis media and service connection for ataxia secondary to 
streptomycin bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is by itself or in combination with other 
evidence, so significant it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied service 
connection for otitis media and service connection for ataxia 
secondary to streptomycin is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§  3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been submitted since the 
September 1998 rating decision, and the claim is reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.104 (2001), 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2001).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence in the file prior to the veteran's November 1998 
request to reopen includes the service medical records, VA 
outpatient treatment records from October 1977 to August 
1987, private inpatient records from B. Hospital from August 
and September 1958, and two letters from Dr. R.G.S. dated in 
June and July 1974.  

The DD Form 214 shows that the veteran began active service 
in mid-March 1953.  Service medical records indicate that no 
abnormality was observed during the veteran's enlistment 
physical examination in early March 1953.  On the eighth day 
of active service, the veteran was admitted to Lackland Air 
Force Base Hospital.  The initial impression was otitis 
media, chronic, suppurative, right.  He reported frequent 
intermittent episodes of draining from his ears since early 
childhood.  A mastoid survey disclosed bilateral and 
rudimentary development of the mastoid air cells, more 
pronounced on the right with sclerosis on the right 
compatible with old disease process.  The veteran underwent 
treatment with medications, including 0.5 grams of 
streptomycin every 12 hours for five days.  He had no 
complaints on Day 6 of his inpatient course and all 
medications were discontinued.  No neurological 
manifestations were reported.  The final diagnosis was otitis 
media, chronic, suppurative right; organism unknown.  The 
veteran underwent a medical board in April 1953 and discharge 
was recommended.  Diagnosis included right, suppurative 
chronic otitis media.  The condition was found to have 
existed prior to service and was not aggravated.  The 
separation physical indicated purulent debris in the right 
ear canal.  It was also observed that the right tympanic 
membrane had been replaced with granulation tissue. 

Records from B. Hospital disclose that the veteran underwent 
a right modified radical mastoidectomy in August 1958.  The 
medical history indicated that the veteran had experienced 
draining from his right ear off and on for ten years; the 
draining became constant in 1954.  A few days after the 
surgery, the veteran complained of some dizziness, but he 
reported that he felt better and had no complaints of 
recurrence prior to discharge.  There was no nystagmus 
present.  

The appellant did not appeal the September 1998 rating 
decision and it became the last final denial under Evans v. 
Brown, supra.  

Since the September 1998 rating decision, the veteran 
submitted additional medical records from Columbia VA medical 
facility (VAMC).   The records show treatment from August 
1988 to August 1998.  The veteran repeatedly sought treatment 
for loss of balance and ear problems.  Throughout treatment, 
the veteran reported a medical history of streptomycin 
treatment, streptomycin toxicity, and vestibular damage.  In 
August 1987, the veteran sought treatment from an ears, nose, 
and throat physician at the VAMC.  The diagnostic impression 
was vestibular toxicity secondary to streptomycin.  

The veteran also testified in October 1999 at a local hearing 
and in July 2001 at a travel Board hearing.  In July 2001, 
the veteran stated that he had been experiencing balance 
problems six weeks to two months after he was discharged from 
the service.  He stated that he could not hold a half-cup of 
coffee because he shook so badly.  He believes that the 
shaking was caused by streptomycin.  He discussed his balance 
problems with doctors, who told him that it was due to ear 
infections.  (Transcript (T.) at page 10).  He further 
testified that Dr. K.C. of the Mayo Clinic told him that 
streptomycin caused the destruction of the 8th cranial nerve 
and now there is nothing to keep his balance except his eyes.  
(T. at page 11).  The veteran stated that he continues to 
feel the effects of the streptomycin in that he "walks like 
a drunken sailor."  He runs into walls once in a while and 
falls down.  (T. at page 12).

II.  Analysis

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' 
(iii) it is reasonably likely to change the 
outcome when viewed in light of all the 
evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, the evidence submitted 
by and on behalf of the claimant must be presumed to be 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
exceptions to this presumption are where the evidentiary 
assertion is inherently incredible or when the facts asserted 
are beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("This is not to 
say that the Justus credibility rule is boundless or blind; 
if the newly submitted evidence is inherently false or untrue 
. . . the Justus credibility rule simply would not apply.")

The veteran contends that his otitis media was aggravated by 
the streptomycin he received while he was being treated in 
the Air Force.  He asserts that the streptomycin aggravated 
his otitis media by destroying his 8th cranial nerve, which 
resulted in ataxia and permanent hearing loss.  The veteran's 
assertions, standing alone, would not be competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a)(1) (2001).   

The veteran has also presented VA medical records.  These 
include an entry where a physician recorded the diagnostic 
impression of vestibular toxicity secondary to streptomycin.  
Nothing appears in the record to indicate that the impression 
is inherently false or untrue.  Under the current controlling 
case law which appears to set a low threshold for new and 
material evidence, the Board must presume the medical 
diagnosis and opinion to be credible for purposes of 
determining whether the claim should be reopened.  The VA 
medical records bear substantially and directly on the 
matters under consideration.  Since the service medical 
records show treatment with streptomycin, the August 1987 
diagnosis appears to meet the standard of evidence that must 
be considered to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented and the claim is reopened.


ORDER

New and material evidence, having been received to reopen the 
appellant's claim for service connection for otitis media and 
service connection for ataxia secondary to streptomycin the 
claim, is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

A review of the record indicates the veteran has a current 
diagnosis of moderate to severe mixed hearing loss, right 
ear.  He was also diagnosed with mid line cerebellar ataxia 
in 1979.  Recent records do not disclose a current diagnosis 
of ataxia.  The veteran testified, however, that he continues 
to have problems with balance.  The Board further notes that 
the diagnostic impression of vestibular toxicity secondary to 
streptomycin appears in outpatient notes without a complete 
record of medical examination.  The Board further notes that 
appellant's recollections of his medical history and the 
contemporaneous medical evidence from service through the at 
least the hospitalization in 1958 are not in accord.  

Under these circumstances, the Board finds that a medical 
examination and opinion are necessary to decide the veteran's 
claim.  Accordingly, to ensure that the VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be afforded an 
examination by an appropriate specialist 
or specialists to determine the nature, 
status, etiology, and severity of any 
otitis media or disability manifested by 
ataxia claimed as secondary to 
streptomycin.  All indicated studies must 
be conducted.  The claims file, or copies 
of pertinent documents located therein, 
and a copy of this remand, must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  

After the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician(s) should express opinions 
as to the following:

(a) Does the veteran currently have 
otitis media or its residuals?

(b) If so, what is the degree of medical 
probability that there is a causal 
relationship between the otitis medical 
or its residuals and the veteran's period 
of active service?  In this regard, the 
physician should address whether or not 
it is obvious or manifest that otitis 
media existed prior to the veteran's 
entry into service and, if so, whether 
the pre-existing disability underwent a 
chronic increase in severity beyond the 
natural progression of the underlying 
disability, if any.

(c) Does the veteran currently have a 
disability manifested by ataxia?

(d) If so, what is the degree of medical 
probability that there is a causal 
relationship between a disability 
manifested by ataxia and the veteran's 
period of active service?

In answering questions (b) and (d), the 
physician(s) should indicate whether the 
response would change, and if so how, 
depending upon whether the correct 
medical history in service and in the 
post-service period was deemed to be that 
reflected in the contemporaneous medical 
records from the 1950's or that reflected 
in the statements of medical history 
provided thereafter.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  

Of course, the questions are not intended 
to limit the physician from discussing 
any other facts or circumstances that 
would have bearing upon the ultimate 
question of whether there is current 
disability related to otitis media or a 
disability manifested by ataxia causally 
related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2001); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
otitis media and service connection for 
ataxia secondary to streptomycin.

5. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

